Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Kr 1020170090765), cited by applicants.
Patentees disclose embodiment 1 (note that embodiment 4 is similar) on the last page in which embodiment 1 contains 40 parts of component “a” which is a graft copolymer having 40 parts of butyl acrylate core of 80 nm diameter, 40 parts styrene and 20 parts acrylonitrile as in applicants “graft copolymer” of line two of claim 1; 16 parts graft copolymer “b” containing 40 parts grafted styrene, 16 parts grafted acrylonitrile and 40 parts butyl acrylate. Note also that embodiment 1 contains 34 parts “c-1” which is a 40/60 styrene/acrylonitrile copolymer and a component “c-2” which is a 40/40/20 styrene/methyl methacrylate/acrylonitrile copolymer reading on applicants .

Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 102(a2) as being anticipated by Sung et al. (US 2022/0010122).
The abstract of the reference discloses a composition containing two acrylate-aromatic vinyl- vinyl cyanide graft copolymers including acrylate rubbers with diameters of 50-150 as in applicants’ “acrylic rubber polymer” and 300-500 nm and a component “C” which at paragraphs 61 is a combination of 2 methyl methacrylate-styrene-acrylonitrile copolymers (one of which has a molecular weight of 120,000-140,000 g/mol as in claim 6) as in applicants “matrix copolymer” and “additive”.


2 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2022/0010122).
While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 7 of copending Application No. 17055088 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the end point of particle diameter of 40 of the copending claims anticipates claims 1-3. With regard to claim 5, choice of acrylonitrile and MMA would have been obvious to practitioner having an ordinary skill .

.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
2-3-22

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765